FILED
                             NOT FOR PUBLICATION                            FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GERARDO GARNICA-VARGAS,                           No. 11-72576

               Petitioner,                        Agency No. A097-707-983

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Gerardo Garnica-Vargas, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Because Garnica-Vargas does not challenge that he was convicted of an

aggravated felony, we lack jurisdiction to review the contention that the agency

abused its discretion in denying his request for a continuance to seek post-

conviction relief, because it does not constitute a question of law or constitutional

claim that would establish our jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); see also

Malilia v. Holder, 632 F.3d 598, 604 (9th Cir. 2011) (despite the 8 U.S.C.

§ 1252(a)(2)(C) jurisdictional bar, under 8 U.S.C. § 1252(a)(2)(D) the court retains

jurisdiction to review the denial of a continuance that is based on an error of law).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    11-72576